wouNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The present application has the effective filing date of 10/12/2018 to PRO 62745244.
Claim Interpretation
With regard to the limitation “mobile application” and “communications application”; these are interpreted as computer implemented software program/applications. 
With regard to the limitation “preset clinician notification inputs” is also interpreted as a computer implemented software program to display question/information and receive patient input.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 8-13, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sweeney US 2011/0137680 A1 (hereinafter “Sweeney”).
Regarding claim 1, Sweeney discloses a medical system (patient-centric management system 100) comprising: 
a patient monitoring device (hospital technical peripherals 130) configured to be coupled to a patient to monitor one or more physiological parameters ([0090: last sentence], [0101] 130 includes vital sign monitoring equipment, glucometers, etc. which are adapted to acquire physiological parameter(s) of a patient); 
a patient information system (patient portal device 110); and 
a mobile application (application server 135 and communication server 140) communicatively coupled with the patient monitoring device (130) and the patient information system (110; wireless connection as shown in Fig. 1 and also see [0099-0100]), and configured to allow a clinician to receive, view, and send information to or from the patient monitoring device and the patient information system ([0094] a user, i.e. a clinician, can use a handheld device 120 to receive, view, and send information to and from to the patient’s monitoring device 130 and patient information system 110, by accessing the application server 135 and communications server 140; also see [0098-0099] and Fig.5).
Regarding claim 2, Sweeney discloses the medical system of Claim 1, wherein the patient information system (110) includes a communications application (Fig. 2 a screen on the patient portal device 110 showing application module icons 210) to allow the patient to communicate with the clinician by text or voice ([0036:2nd sentence] “…the [patient] portal may be configured to allow the patient to communicate directed by voice, text and video messaging with hospital including doctors, nurses, and other staff”).  
Regarding claim 3, Sweeney discloses the communications application (Fig.2: showing various misapplication modules icons 210; see [0105]) includes a plurality of preset clinician [0033] patient uses patient portal device 110 to input pain increase which notifies a nurse/doctor that the patient needs case; this is interpreted as “send preset notifications to the clinician when activated by patient”, the input on the patient portal device 110 is an inherent feature based on this teaching, which is interpreted as a “preset clinician notification inputs” in this claim. Also Fig. 2 “PatientConnect” is also interpreted as a “preset clinician notification input” as is notifies a hospital staff of the patient’s communication, see [0093-0094] two way communication).  
Regarding claim 8, Sweeney discloses the medical system of Claim 1, wherein the patient monitoring device (110) includes a camera to allow the patient to conduct a video call with the clinician. ([0036:2nd sentence] “…the [patient] portal may be configured to allow the patient to communicate directed by voice, text and video messaging with hospital including doctors, nurses, and other staff”; video messaging in the citation here implies that the patient portal 110 has a camera to enable said video messaging. Also see [0105:1st sentence] video-capable camera 220 for enabling video communication.)
Regarding claim 9, Sweeney discloses the medical system of Claim 1, wherein the patient information system (110) is configured to display the patient's schedule. (See Fig. 3:315, an exemplary display of the patient’s schedule.)
Regarding claim 10, Sweeney discloses the medical system of Claim 9, wherein the patient information system (110) includes one or more compliance inputs to allow the patient to indicate his or her compliance with a schedule item. (see [0035] the patient portal provides a list schedule of scheduled items for the patient to complete, e.g. diet, exercise, or procedure,  [0037] compliance with regard to diet; the patient can provide feedback via an input on the patient portal. And the patient’s experience and compliances are measured via a care module 510 as discussed in [0108: 5th sentence]; also see Fig. 5: care module 510 and [0108] “The care module 510 provides access to vital signs and the patient's care and discharge plan; provides patient education; and measures patient experience and compliance”)
Regarding claim 11, Sweeney discloses the patient information system (110) is configured to display a graphical schedule compliance indicator which indicates the patient's compliance with schedule items. (See rejection to claim 10 above, since compliance is measured and can be displayed graphically on the patient portal 110, this is taken to encompass “graphical schedule compliance indicator.” Also see [0034: last sentence] regarding checklist of medications and treatments, which can be interpreted as compliance.)
Regarding claim 12, Sweeney discloses the medical system of Claim 1, wherein the patient information system (110) is configured to display the patient's medications. (See Fig. 3:315, an exemplary display of the patient’s schedule includes a display of the patient’s medication, e.g. antibiotic (pill); also see [0027: 1st sentence] patient portal includes a reference application to allow patient to look up medications; also see [0029] patient portal allows the patient to access his own medical record, which would include medications ).
Regarding claim 13, Sweeney discloses the medical system of Claim 1, wherein the patient information system is configured to display one or more fields that list a scheduled procedure and information about the procedure. (See Fig. 3:315, an exemplary display of the patient’s schedule includes a display of the patient’s list of scheduled procedure, e.g. physical therapy, blood draw; also see [0027: 1st sentence] patient portal includes a reference application to allow patient to look up information regarding treatments, and procedures, also see [0028] education material regarding upcoming treatments surgeries and other procedures.
Regarding claim 15, Sweeney discloses the medical system of Claim 1, wherein the patient information system (110) is configured to display contact information for one or more clinicians assigned to care for the patient. ([0036] patient portal 110 has access to a directory to contact a hospital staff via text, phone or video; also see [0106:3rd to last sentence] patient portal 110 can view which hospital staff are current in the room and assigned to care for the patient. [0108: 4th sentence] “For example, the needs module 505 provides communication with nurses, doctors, or other staff about patient needs”) 
Regarding claim 16, Sweeney discloses medical system of Claim 1, wherein the patient information system (110) is configured to display the one or more physiological parameters from the patient monitoring device (130). ([0029] patient portal 110 gives patient access to his medical records which include pas physiological measurements, lab results etc. measured by the patient monitoring device, i.e. hospital technical peripherals 130; [0101] vital sign information measured by 130 are stored and accessible via the communications server 140.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney as applied to claim 1 above, and in view of Zhang et al. US 2014/0278536 A1 (hereinafter “Zhang”).
Regarding claim 3, Sweeney discloses the communications application (Fig.2: showing various misapplication modules icons 210; see [0105]).
Zhang, another prior art reference in analogous field of patient communication devices discloses a system that enables a clinician to customize a specific symptom list (interpreted as “plurality of preset clinician notification inputs”; see [0076: first 4 sentences]); such that a patient’s device (GUI 203), operating a communications applications (Fig.8A: symptom log) includes said plurality of preset clinician notification inputs (Fig.8C: symptom log list) configured to send present notifications to the clinician when activated by the patient ([0070, 0076] the patient 209’s symptoms results are send to notify the doctor 202 as shown in Fig. 6B). 
It would have been obvious to a person of ordinary skill in the art at the time of invention to modify Sweeny’s patient-centric management system 100 to include the clinician customizable symptom log for display on the patient portable device 110, in view of Zhang; the motivation for doing so is because this enables the clinician to customize a patient’s medical profile and to allow the patient to also enter new symptoms electronically to better keep track of their own health and to notify a hospital staff.  (Zhang [0076] Sweeney [0033])
Regarding claim 7, Sweeney modified discloses the medical system of Claim 3, wherein at least one of the preset clinician notification inputs (Zhang: Fig. 8C symptom log list, e.g. pain log) is configured, when activated, to allow the patient to enter a value to personalize the corresponding preset clinician notification (Zhang Fig.8E, patient enters a value associated with pain, after selecting pain log from Fig. 8C).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney and Zhang as applied to claim 3 above, and in view of Tarnok et al. US 2013/0096819 A1 (hereinafter “Tarnok”).
Regarding claims 4-6, Sweeney in view of Zhang teaches the medical system of Claim 3, providing a plurality of preset clinician notification inputs which are selectable by a patient on the patient portable device (see rejection to claim 3 immediately above; Zhang Fig. 8C); but neither Sweeney nor Zhang discloses wherein each of the plurality of preset clinician notification inputs is displayed with a visual prominence that corresponds to its usage frequency, wherein the visual prominence corresponds to a displayed size of each of the plurality of preset clinician notification inputs, and wherein the usage frequency for each of the plurality of preset clinician notification inputs is determined based on usage by a selected group of patients.  
However, with regard to these limitations associated with visual prominence, it is the Examiner position that these are obvious design choice modifications to a person of ordinary skill in the art to adjust preset clinician notification input based on preferred visual convenience.
Tarnok, a prior art reference that teaches a graphical user interface/GUI displaying a plurality of icons each associated with an application, discloses that the GUI dynamically adjusts the icon’s size based on frequency of use by the user ([0013] and see Fig. 2 showing circular icons in larger and smaller size, wherein the size is adjusted based on frequency of use). Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of invention to further modify Sweeny’s displayed plurality of preset clinician notification inputs with a visual prominence that corresponds to its usage frequency, wherein the visual prominence corresponds to a displayed size of each of the plurality of preset clinician notification inputs, and wherein the usage frequency for each of the plurality of preset clinician notification inputs is . 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sweeney as applied to claim 1 above, and in view of Mitchell et al. US  2011/0054924 A1 (hereinafter “Mitchell”).
Regarding claim 14, Sweeney discloses the medical system of Claim 1, wherein the patient information system is configured to display a patient’s scheduled procedures and appointed (Fig.3: 314) and also allow the patient to access a directory and communicate with hospital staff ([0036]); but does not disclose the patient information system configured to display a map of the patient's surroundings.  However Mitchell, another prior art reference in the analogous field of patient communication device, discloses a handheld patient communication device (10) intended for patient use during a visit/stay at a medical facility (Abstract). The device 10 allows the patient to view his own medical information, provide input, see scheduled/upcoming medical appoints (Fig.3), and also view a map of his surroundings (Fig.6 and [0043] map and directions to guide the patient to a desired location of his scheduled appointment). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify Sweeney’s patient portal system to further provide a map of a patient’s surroundings as shown in Mitchell so as to guide the patient to find the desired location of his scheduled appointment (see Mitchell Fig.6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
David et al. US 5,441,047 and disclose an ambulatory patient health monitoring system that comprises a patient information unit, a physician’s unit and a patient monitoring device as shown in Figs. 1-2 that can be interpreted to read on at least the independent claim. David US 5,544,649 is similar.
Al-Ali US 9,436,645 B2 discloses a hospital network (Fig.2) and medical monitoring hub (Fig.1A) that teaches the matter in at least the independent claim. Muhsin et al. US 11,024,064 discloses a similar medical monitoring hub that provides additional augmented reality display system of patient data
Fiedler et al. US 10,916,336 B2 (or US 2018/0137932) discloses a hospital network (Fig.4A) that has an interactive patient portal to enable the patient to view and access patient info and other medically relevant info, see Figs. 5A-6. Fiedler teaches the limitations of the independent claim and some of the dependent claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIRLEY X JIAN/Examiner, Art Unit 3792                                                                                                                                                                                                        
June 17, 2021